Order entered March 6, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01467-CV

     CERGON, INC. D/B/A PRIMO'S BAR & GRILL AND EDWARD CERVANTES,
                                 Appellants

                                               V.

                              CHEUNG-LOON, LLC, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 08-9267-G

                                           ORDER
        The reporter’s record in this appeal was due November 21, 2013. To date, it has not been

filed. By letter dated February 6, 2014, court reporter Vielica Dobbins informed us that the

delay was a result of “medical challenges” she has been having. She represented to the Court,

however, that she had “hired help to catch up” and the record would be forthcoming.

        Because the appeal cannot proceed without the reporter’s record, we ORDER Ms.

Dobbins, Official Court Reporter of the 134th Judicial District Court, to provide the contact

information of the person she has hired to assist with the record. We further ORDER Ms.

Dobbins to file the record no later than March 17, 2014 and not sit as a court reporter until the

record is filed.
        We DIRECT the Clerk to send copies of this order by electronic transmission to (1) Ms.

Dobbins; (2) the Honorable Dale Tillery, Presiding Judge of the 134th Judicial District Court;

and (3) the parties.




                                                   /s/    ELIZABETH LANG-MIERS
                                                          JUSTICE